Citation Nr: 1432947	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-08 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

2. Entitlement to service connection for a disability manifested by dizziness. 

3. Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to February 1980 and from January to March 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. The RO denied the Veteran's claims for service connection for PTSD, depression, dizziness and headaches. 

In July 2010, the Veteran testified before a retired Veteran's Law Judge. A transcript of the hearing is in the file. The Veteran did not respond to a letter notifying him of the opportunity for a new hearing and that if he did not respond the Board would presume he did not want a new hearing.  In September 2011, the Board remanded the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The Veteran's VA physician wrote in August 2013 that the Veteran had been receiving ongoing treatment for depression since April 2013. VA records in the file were last printed in March 2012. VA has a duty to obtain these records as they may be relevant. Id. 

An October 2, 1979, service treatment record notes a report regarding a psychiatric evaluation was created by the chief of psychiatry of the United States Coast Guard (USCG) Academy Hospital. A January 25, 1980 note states this report was sent to the Veteran's command. The report is not of record and there has been no request for the Veteran's service personnel records or for psychiatric records from the USCG Academy Hospital. VA has a duty to assist in retrieving all federal records. See 38 C.F.R. § 3.159(c)(2) (2013). 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request service personnel records for the Veteran and associate them with the file. If the report referenced in the October 1979 and January 1980 service treatment records is not included, request all mental health records from the appropriate repository that stores records from the USCG Academy Hospital. If unavailable, notify the Veteran as directed by 38 C.F.R. § 3.159(e). 

2. Associate with the claims file all records of VA treatment since March 2, 2012, for the disabilities claimed in this appeal. 

3. If relevant records are found, return the file to the July 2012 VA examiners for updated opinions or to a new examiner for opinions based on all available evidence. 

4. If any claim on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 

